Exhibit 10.1 [f8k_stsc4915.htm]



[image_001.jpg]

11650 South State St. Suite 240

Draper, Utah 84020

 

April 9, 2015



Re:Binding Letter of Intent between Sellers and Buyers of Membership Units of
Quality Energy Solutions, LLC (the "Company")

 

Dear Messrs Pitts and Miller:

 

This letter sets forth our Letter of Intent (“LOI”) between the shareholders of
Quality Energy Solutions Inc., a Texas limited liability company (the "Sellers")
and Start Scientific, Inc., a Delaware corporation (the "Buyer”) in connection
with the purchase of all of the shares of the Company (the “Shares”) and debts
of the Company from the Sellers, subject to the terms of definitive share
purchase agreements, financials, and other documents to be negotiated and
executed by the parties.

 

The proposed terms of the Transaction are as follows:

 

 1. Share Purchase Agreements. Consummation of the Transaction as contemplated
    hereby will be subject to the negotiation and execution of mutually
    satisfactory definitive acquisition agreements, setting forth the specific
    terms and conditions of the stock purchase transactions proposed hereby. The
    execution of the SPAs by the parties is subject to the completion by the
    Buyers of a satisfactory review of the legal, financial and business
    condition and prospects of the Company. The parties will use their
    reasonable best efforts to negotiate in good faith the SPAs, which will
    contain, among other standard terms and conditions, the following
    provisions:

 

 1. In consideration for Forty-Five Million (45,000,000) shares of common stock
    of the Buyer (the “Purchase Price”), Sellers will tender to the Buyer all of
    the LLC Units of the Company, along with stock power, and other documents as
    decided by the parties.

 

 2. Financials of the Company will be provided by the Sellers, and Sellers will
    assist with a PCAOB audit of the Company. In the event that the Company is
    not able to complete a PCAOB audit than Buyer may unwind this transaction.

 

 3. Following the acquisition, the Sellers will be granted two (2) seats on the
    board of directors of Start Scientific, Inc.

 

 4. The Company will be a wholly-owned subsidiary of Start Scientific, Inc.
    following the acquisition.

 

 5. Buyer will loan the Company $500,000 as an inter-company loan for the
    purpose of paying the Company's account payables and working capital.

 

 

 

 6. Sellers will sign employment agreements for 24 month periods wherein if they
    leave or are terminated for cause they must return an agreed upon portion of
    the Purchase Price. A severence package will be negotiated in the event that
    Sellers are terminated without cause.

 

 7. Management Profit-Sharing Plan: Management of Quality Energy Solutions will
    receive thirty percent (30%) of its net revenue as additional compensation
    paid on a quarterly basis.

 

 8. Claw-Back Provisions: Sellers may claw-back ownership of the Company in the
    event that capital requirements are not met by Start Scientific, Inc., and
    Start Scientific, Inc. may claw-back its shares of common stock in the event
    that representations and warranties are not fulfilled as detailed in the
    closing documents.

 

 9. Each party shall have completed their due diligence review of the respective
    parties and shall be reasonably satisfied with the result of such review.
    The due diligence must confirm, among others, that there are no outstanding
    regulatory concerns or issues, no preemptive rights or non-disclosed
    outstanding convertible securities and that all issued shares were duly
    authorized and issued in compliance with all applicable laws.

 

 2. Conduct of Business. Prior to the execution of the acquisition documents and
    the closing of the Transaction, Company will conduct its operations in the
    ordinary course consistent with past practice.

 

 3. Public Announcements. Neither party will make any public disclosure
    concerning the matters set forth in this LOI or the negotiation of the
    proposed Transaction without the prior written consent of the other party,
    which consent shall not be unreasonably withheld. If and when either party
    desires to make such public disclosure, after receiving such prior written
    consent, the disclosing party will give the other party an opportunity to
    review and comment on any such disclosure in advance of public release.
    Notwithstanding the above, to the extent that either party is advised by
    counsel that disclosure of the matters set forth in this LOI is required by
    applicable securities laws or to the extent that such disclosure is ordered
    by a court of competent jurisdiction or is otherwise required by law, then
    such disclosing party will provide the other party, if reasonably possible
    under the circumstances, prior notice of such disclosure as well as an
    opportunity to review and comment on such disclosure in advance of the
    public release.

 

 4. Due Diligence; Confidentiality Agreement. Each party and its
    representatives, officers, employees and advisors, including accountants and
    legal advisors, will provide the other party and its representatives,
    officers, employees and advisors, including accountants and legal advisors,
    with all information, books, records and property (collectively,
    “Transaction Information”) that such other party reasonably considers
    necessary or appropriate in connection with its due diligence inquiry. Each
    party agrees to make available to the other party such officers, employees,
    consultants, advisors and others as reasonably requested by the other party
    for meetings, visits, questions and discussions concerning each other and
    the Transaction. Each

 

 

 

of the parties will use its reasonable best efforts to maintain the
confidentiality of the Transaction Information, unless all or part of the
Transaction Information is required to be disclosed by applicable securities
laws or to the extent that such disclosure is ordered by a court of competent
jurisdiction.



 

 5. Exclusivity. In consideration of the Escrow (as defined below) and the
    mutual covenants and agreements contained herein, until the earlier of the
    closing of the Transaction or termination of this LOI in accordance with its
    terms, the Sellers will not, and will not permit any of their respective
    affiliates to, directly or indirectly, solicit, discuss, accept, approve,
    respond to or encourage (including by way of furnishing information) any
    inquiries or proposals relating to, or engage in any negotiations with any
    third party with respect to any transaction similar to the Transaction or
    any transaction involving the transfer of a significant or controlling
    interest in the assets or capital stock of Company including, but not
    limited to, a merger, acquisition, strategic investment or similar
    transaction (“Acquisition Proposal”). The Sellers will immediately notify
    the Buyers in writing of the receipt of any third party inquiry or proposal
    relating to an Acquisition Proposal and will provide the Buyers with copies
    of any such notice inquiry or proposal. Notwithstanding the foregoing,
    nothing in this Section 5 will be construed as prohibiting the board of
    directors of Company from (a) making any disclosure required by applicable
    law to its shareholders; or (b) responding to any unsolicited proposal or
    inquiry to Company (other than an Acquisition Proposal by a third party) by
    advising the person making such proposal or inquiry of the terms of this
    Section 5.

 

 6. Termination. This Letter of Intent will terminate on July 31, 2015 at 5 pm
    Central Daylight Time or by the earlier consent of the parties hereto.

 

 7. Expenses. Each of the parties will be responsible for its own expenses in
    connection with the Transaction, including fees and expenses of legal,
    accounting and financial advisors.

 

 8. Choice of Law. This LOI shall be governed by and construed in accordance
    with the internal substantive laws of the State of Texas.

 

 9. Counterparts. This LOI may be executed in counterparts, each of which shall
    be deemed an original, but all of which together shall constitute one and
    the same instrument. Fax copies of signatures shall be treated as originals
    for all purposes.

 

 10. Effect. This LOI is a binding contract between the parties, and contains
     the entire agreement by and among the parties to date with respect to the
     subject matter hereof and supersedes any and all prior agreements and
     understandings, oral or written, with respect to such matters.

 

 

 

This LOI will terminate at 5:00 p.m. Central Daylight Time on April 9, 2015
unless it has been duly executed by or on behalf of the Parties prior to such
time.

 

Very truly yours,

 

 

By:________________________________

Name: Norris R. Harris, CEO

 

Agreed and Accepted:

 

 

 

By:_____________________________________

Name: Jason Pitts

14 Oak Circle

Hickory Creek, TX 75065

 

 

 

By:_____________________________________

Name: Mathew Miller

3405 W. 110th St. South

Jenks, OK 74037

